DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

Status of the Claims
The office action is in response to the claim amendments and remarks filed on February 16, 2021 for the application filed December 3, 2017 which is a 371 of a PCT application filed May 31, 2016 which claims foreign priority to an application filed June 2, 2015. Claims 1, 5 and 9-12 have been amended, claims 2, 4, 6 and 13 have been cancelled and claims 14-19 have been newly added. Claims 1, 3, 5 and 7-19 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Us. Pub. No. 2016/0106321) in view of McNair et al. (U.S. Pub. No. 2017/0124269) as evidenced by Steinsaltz (Locally Contractive Iterated Function Systems) and further in view of Kirshnan et al. (U.S. Pub. No. 2005/0049497).
Regarding claim 1, Sharma discloses a method for analyzing medical treatment data based on deep learning (Abstract), comprising the following steps: 
1) collecting and storing registered medical treatment raw data and medical diagnosis raw data which are matched and of the same type with the medical treatment Paragraph [0028]); 
2) linking a variation value of textual data and image data which is not less than two-dimension in the medical treatment training data with time and space with the corresponding data (Paragraphs [0028]-[0043]); 
3) unifying the medical treatment training data and the variation value of each subject into one unit data in the step of collecting the large amount of medical training data (Paragraphs [0028]-[0043]); 
4) transforming or formatting the medical treatment training data into computer-understandable structured data matrix by segmentation, correlation or text data mining methods, and extracting features from each unit data (Paragraphs [0029]-[0043]); 
5) inputting the medical treatment data formed as structured data matrix into a corresponding deep learning model of the computer device at a storage module thereof (Paragraphs [0074] and [0096]); 
6) optimizing the deep learning model via the computer device (Paragraphs [0039]-[0041] and [0063]-[0071] discuss training the model for optimization using deep learning.), comprising the following steps: 
a. constructing a primary deep learning frame to establish a data model comprising an input layer, at least a hidden layer and an output layer, according to the features of the medical treatment training data, wherein the input layer comprises a plurality of nodes having a plurality of features of the medical treatment raw data, the output layer comprises a plurality of nodes with a plurality of features of the medical treatment diagnosis data, and each hidden layer comprises a plurality of nodes mapping Paragraphs [0082]-[0089] and [0097]-[0098]. Also see figs. 11 and 13.), 
b. constructing the data model for each of the nodes with aa mathematical formula, wherein related parameters for the mathematical formula are preset manually or at random automatically, inputs to the nodes of the input layer are the features of the medical treatment training data, and inputs to respective hidden layer and the output layer are outputs generated at the previous layer thereof respectively, wherein the outputs at each node of each layer is obtained according to the mathematical formula thereof (Paragraphs [0082]-[0089] and [0097]-[0098].); and 
c. via an unsupervised learning method, initializing a parameter Ai and comparing the output generated at each node of the output layer with the medical treatment diagnosis data stored at the respective node, and via a supervised learning method, modifying the parameter Ai at the node thereby in an orderly-cycling manner to ultimately obtain the parameter Ai at the respective note which enables the output generated at the respective node of the output layer at its partially maximum of the corresponding node similar to the features of the medical treatment diagnosis data (Paragraphs [0082]-[0089] and [0097]-[0098].);
7) inputting obtained to-be-analyzed medical data formed as structured matrix data, into the deep learning model to conduct a medical pathological analysis matched therewith (Paragraphs [0039], [0074] and [0096]-[0100]); and 
8) outputting a medical pathological analysis result matched with the to-be- analyzed medical data by the deep learning model through an output device (Paragraphs [0099]-[0100]).
Paragraphs [0034], [0036]-[0037]  and [0082 discuss that the medical image data used for training is from 3D medical images/scans of lesion to identify contrast agent propagation construed as both spatial (i.e. 3D images) and temporal (i.e. time-to-peak, time-averaged density, etc.).).
Sharma does not appear to explicitly disclose, but McNair teaches that it was old and well known in the art of clinical decision support at the time of the invention/filing wherein the medical treatment raw data comprise the related records on patient diagnosis, detection and treatment by clinical doctors and medical technicians, wherein the medical treatment diagnosis data comprise the related records on initial diagnosis, discharge result and disease treatment effect by clinical doctors and medical technicians, and the textual visiting records and the follow-up data by the doctors (McNair, paragraph [0056]) to provide more contextually relevant information (McNair, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical decision support at the time of the invention to modify the data of Sharma to include the related records on patient diagnosis, detection and treatment by clinical doctors and medical technicians, wherein the medical treatment diagnosis data comprise the related records on initial diagnosis, discharge result and disease treatment effect by clinical doctors and medical technicians, and the textual visiting records and the follow-up data by the doctors, as taught by McNair, in order to provide more contextually relevant information. 
Krishnan, paragraphs [0026]-[0027] and [0034]-[0035] discuss a computer aided decision support system which provides diagnosis of a lesion, suggest diagnostic tests for the lesion, provide assistant in staging for therapy and suggests therapies for lesions using an analysis of MRI data.) to make proper diagnostic and/or therapeutic assessments and decisions for assisting physician workflow (Krishnan, paragraph [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art medical imaging decision support at the time of the invention to modify the FFR output of Sharma to include computer aided decision support such that the medical pathological analysis result comprises an analysis of disease identification, treatment advice and proposed treatment project, as taught by Kirshnan, in order to make proper diagnostic and/or therapeutic assessments and decisions for assisting physician workflow. 

Regarding claim 3, Sharma further discloses wherein the unsupervised learning method is selected from the group consisting of Denoising Auto encoder and Restricted Boltzmann Machine (Paragraph [0087]).

Regarding claim 5, Sharma further discloses wherein the mathematical formula is one of a parametric formula and a non-parametric formula, wherein the parametric Paragraphs [0041] and [0087]). 
Sharma does not appear to explicitly disclose wherein a mathematic model is constructed as follows: 
Y=g(X)=fnofn-1ofn-2o...ofl1X), wherein y is the features of the medical treatment diagnosis data at the output layer and a dimension thereof is Mn, X is the training raw data and a dimension thereof is Mo, and f1 to fn are the formulas for each layer, and the dimension for fi at the respective layer is Mi-1 to Mi, i.e., the f1 is arranged to transform X in MO-dimensioned into M1-demenioned output Z1, wherein Z1 is the input of the formula at f2 and as such in a forward-propagation manner, wherein the model fi at each layer has a parameter Ai array matched therewith.
McNair teaches that it was old and well known in the art of clinical decision support at the time of the invention/filing to use Markov decision processing for clinical decision support (McNair, paragraphs [0037] and [0069]) which could incorporate the above equation as evidenced by Steinsaltz, page 1952.
Therefore, it would have been obvious to one of ordinary skill in the art of clinical decision support at the time of the invention to modify the models of Sharma to include Markov modeling such that a mathematic model is constructed as follows: Y=g(X)=fnofn-1ofn-2o...ofl1X), wherein y is the features of the medical treatment diagnosis data at the output layer and a dimension thereof is Mn, X is the training raw data and a dimension thereof is Mo, and f1 to fn are the formulas for each layer, and the dimension for fi at the respective layer is Mi-1 to Mi, i.e., the f1 is arranged to transform 

Regarding claim 7, Sharma further discloses wherein data features of the medical treatment training data comprise a variation value of the medical treatment training data with time and space, and varying mathematical statistics values of the medical treatment training data (Paragraphs [0028]-[0062]).

Regarding claim 8, Sharma further discloses wherein structured data of the to-be-analyzed medical data and medical analysis data matched therewith are fed back to the deep learning model as new training data (Paragraphs [0078] and [0087]-[0088]).

Regarding claim 9, Sharma discloses an intelligent analyzer for analyzing medical treatment data based on deep learning (Abstract), comprising: 
an inputting means for inputting the medical treatment training data and the to- be-analyzed medical data into a computer device (Paragraphs [0028] and [0101]); 
a storage module for storing the medical treatment training data and the to-be- analyzed data separately or collectively (Paragraphs [0028] and [0101]); 
a deep learning model module for calling the medical treatment training data stored at storage model for self-learning (Paragraphs [0096] and [0101]);
Paragraph [0099]-[0101]); and 
a CPU and/or GPU processor (Paragraph [0101]), wherein the medical treatment training data comprise a medical treatment raw data and a medical treatment diagnosis data matched therewith and the medical treatment training data and the to-be-analyzed medical data are computer-understandable structured data matrix, wherein the self-learning of deep learning model module uses parametrical mathematical formulas including at least one of linear model equation, neuron model equation, convolution equation, and extreme formulas (See claim 1 and paragraphs [0041 and [0087]), wherein the inputting means comprises computer devices for being provided at hospitals or medical research institutions and stationary computing output terminals and portable intelligent terminals networked with the computer devices, wherein the output means comprises stationary computing output terminals and portable intelligent terminals for being provided at hospitals and medical research institutions and networked with the inputting means (Paragraph [0101]);
wherein the deep learning model is optimized and configured by at least one of the CPU and GPU processor to (Paragraphs [0039]-[0041] and [0063]-[0071] discuss training the model for optimization using deep learning.), comprising the following steps: 
construct a primary deep learning frame to establish a data model comprising an input layer, at least a hidden layer and an output layer, according to the features of the medical treatment training data, wherein the input layer comprises a plurality of nodes having a plurality of features of the medical treatment raw data, the output layer comprises a plurality of nodes with a plurality of features of the medical treatment Paragraphs [0082]-[0089] and [0097]-[0098]. Also see figs. 11 and 13.), 
construct the data model for each of the nodes with a mathematical formula, wherein related parameters for the mathematical formula are preset manually or at random automatically, inputs to the nodes of the input layer are the features of the medical treatment training data, and inputs to respective hidden layer and the output layer are outputs generated at the previous layer thereof respectively, wherein the outputs at each node of each layer is obtained according to the mathematical formula thereof (Paragraphs [0082]-[0089] and [0097]-[0098].); and 
via an unsupervised learning method, initialize a parameter Ai and comparing the output generated at each node of the output layer with the medical treatment diagnosis data stored at the respective node, and via a supervised learning method, modify the parameter Ai at the node thereby in an orderly-cycling manner to ultimately obtain the parameter Ai at the respective note which enables the output generated at the respective node of the output layer at its partially maximum of the corresponding node similar to the features of the medical treatment diagnosis data (Paragraphs [0082]-[0089] and [0097]-[0098].).
wherein the medical treatment training data comprises a spatial and temporal variation of a lesion scan (Paragraphs [0034], [0036]-[0037]  and [0082 discuss that the medical image data used for training is from 3D medical images/scans of lesion to identify contrast agent propagation construed as both spatial (i.e. 3D images) and temporal (i.e. time-to-peak, time-averaged density, etc.).).
McNair, paragraph [0056]) to provide more contextually relevant information (McNair, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical decision support at the time of the invention to modify the data of Sharma to include the related records on patient diagnosis, detection and treatment by clinical doctors and medical technicians, wherein the medical treatment diagnosis data comprise the related records on initial diagnosis, discharge result and disease treatment effect by clinical doctors and medical technicians, and the textual visiting records and the follow-up data by the doctors, as taught by McNair, in order to provide more contextually relevant information. 
Sharma as modified by McNair does not appear to explicitly disclose, but  Krishnan teaches that it was old and well known in the art of medical imaging decision support at the time of the filing wherein the medical pathological analysis result comprises an analysis of disease identification, treatment advice and proposed treatment project (Krishnan, paragraphs [0026]-[0027] and [0034]-[0035] discuss a computer aided decision support system which provides diagnosis of a lesion, suggest diagnostic tests for the lesion, provide assistant in staging for therapy and suggests therapies for lesions using an analysis of MRI data.) to make proper diagnostic and/or therapeutic assessments and decisions for assisting physician workflow (Krishnan, paragraph [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging decision support at the time of the invention to modify the FFR output of Sharma to include computer aided decision support such that the medical pathological analysis result comprises an analysis of disease identification, treatment advice and proposed treatment project, as taught by Kirshnan, in order to make proper diagnostic and/or therapeutic assessments and decisions for assisting physician workflow. 

Regarding claim 10, Sharma further discloses a network linking module for linking to the internet or Ethernet by means of the group consisting of wire, WIFI model and a GPRS module (Paragraph [0101]).

Claims 11-12 are rejected under the same rationale as claim 5.

Regarding claim 14, (New) The method as recited in claim 1, wherein a simulation data is constructed by deforming, distorting, and noise-superimposing the medical treatment training data before inputting the medical treatment training data into the corresponding deep learning model of the computer device at a storage module.

Regarding claim 15, Sharma as modified by McNair does not appear to explicitly disclose, but  Krishnan teaches that it was old and well known in the art of medical imaging decision support at the time of the filing wherein the medical pathological analysis result further comprises a type of lesion, the treatment effect and the specific location of the lesion (Kirshnan, paragraphs [0026]-[0027] and [0034]-[0035] discuss that CAD system determining whether the lesion is malignant or benign, possible outcomes and side effects or therapy and precisely locating the lesion.) to make proper diagnostic and/or therapeutic assessments and decisions for assisting physician workflow (Krishnan, paragraph [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging decision support at the time of the invention to modify the FFR output of Sharma to include computer aided decision support such that the medical pathological analysis result further comprises a type of lesion, the treatment effect and the specific location of the lesion, as taught by Kirshnan, in order to make proper diagnostic and/or therapeutic assessments and decisions for assisting physician workflow. 

Regarding claim 16, Sharma as modified by McNair does not appear to explicitly disclose, but  Krishnan teaches that it was old and well known in the art of medical imaging decision support at the time of the filing wherein the deep learning model is trained to learn to predict the development of medical phenomena (Krishnan, paragraphs [0030] and [0052] discuss a machine learning system being trained to continuously learn in order to better diagnose a disease.) to make proper diagnostic Krishnan, paragraph [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging decision support at the time of the invention to modify the model of Sharma such that the deep learning model is trained to learn to predict the development of medical phenomena, as taught by Kirshnan, in order to make proper diagnostic and/or therapeutic assessments and decisions for assisting physician workflow.

Claims 18-19 are rejected under the same rationale as claims 15-16.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Us. Pub. No. 2016/0106321) in view of McNair et al. (U.S. Pub. No. 2017/0124269) as evidenced by Steinsaltz (Locally Contractive Iterated Function Systems), in view of Kirshnan et al. (U.S. Pub. No. 2005/0049497) and further in view of Ithapu et al. (U.S. Pub. No. 2016/0073969).
Regarding claim 14, Sharma as modified by McNair and Kirshnan does not appear to explicitly disclose, but Ithapu teaches that it was old and well known in the art of medical imaging for disease prognosis at the time of the filing wherein a simulation data is constructed by deforming, distorting, and noise-superimposing the medical treatment training data before inputting the medical treatment training data into the corresponding deep learning model of the computer device at a storage module (Ithapu, paragraphs [0026]-[0027] discusses injecting noise into the data before training such that the data is corrupted by noise in order to reduce overfitting.).


Claim 17 is rejected under the same rationale as claim 14.

Response to Arguments
Applicant's arguments filed February 16, 2021 regarding the rejection of claims 1, 3, 5 and 7-12 under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant argues that Sharma does not disclose wherein the medical treatment training data comprises a spatial and temporal variation of a lesion scan because Sharma only discloses static image data. However, Sharma discusses in paragraphs [0034], [0036]-[0037] and [0082] that the training data includes contrast agent propagation data for 3D medical images. Contrast agent propagation, as applied to a lesion, would show the variation of contrast agent over time and location.

Applicants remaining arguments are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.